                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 GREGORY J. FROHLICH,                                Case No. 20‐CV‐2692 (PJS/HB)

                      Petitioner,

 v.                                                             ORDER

 UNITED STATES OF AMERICA,

                      Respondent.

       This matter is before the Court on petitioner Gregory J. Frohlich’s objection to the

May 5, 2021 Report and Recommendation (“R&R”) of Magistrate Judge Hildy Bowbeer.

Judge Bowbeer recommends denying Frohlich’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. The Court has conducted a de novo review. See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b). Based on that review, the Court overrules Frohlich’s

objection, adopts the R&R in part, and dismisses Frohlich’s petition.

       Frohlich’s petition (which was filed on December 30, 2020) argues that his

continued confinement at FCI Sandstone violates his right to due process under the

Fifth Amendment and his right to be free from cruel and unusual punishment under the

Eighth Amendment on account of the facility’s allegedly inadequate response to the

COVID‐19 pandemic. Judge Bowbeer concluded that the Court had jurisdiction over

the petition but recommended rejecting the petition on the merits. The Court agrees
that the petition fails on the merits, but the Court respectfully disagrees with Judge

Bowbeer’s conclusion that the Court has jurisdiction over Frohlich’s petition.1

       Frohlich is using a § 2241 petition to challenge the conditions of his confinement

at FCI Sandstone. The Eighth Circuit has held that a prisoner may not use a § 2241

petition to challenge his conditions of confinement. See Spencer v. Haynes, 774 F.3d 467,

470 (8th Cir. 2014); Kruger v. Erickson, 77 F.3d 1071, 1073 (8th Cir. 1996) (per curiam). As

Judge Bowbeer recognized, however, the petitioners in Spencer and Kruger did not seek

release from prison. See Spencer, 744 F.3d at 469 (noting Spencer did not “seek a remedy

that would result in an earlier release from prison”); Kruger, 77 F.3d at 1074 (“Kruger

does not make any colorable allegation that his underlying conviction is invalid or that

he is otherwise being denied his freedom from unlawful incarceration.”). Frohlich, by

contrast, does seek release, arguing that his very confinement at FCI Sandstone is

unconstitutional. Thus, Spencer and Kruger do not fully resolve the jurisdictional issue.

       The federal courts have taken two approaches to this issue. The first approach,

adopted by the Sixth Circuit in Wilson v. Williams, would allow Frohlich to pursue his

claim through a § 2241 petition. 961 F.3d 829 (6th Cir. 2020). The Sixth Circuit reasoned



       1
        In responding to Frohlich’s petition, the government initially argued that this
Court lacked jurisdiction, ECF No. 6 at 10–15, but then the government did not object to
Judge Bowbeer’s finding to the contrary. Nevertheless, this Court has an independent
obligation to ensure that it has jurisdiction. See Ruhrgas AG v. Marathon Oil Co., 526 U.S.
574, 577, 583 (1999).

                                            -2-
that the remedy of release is “the heart of habeas corpus,” Preiser v. Rodriguez, 411 U.S.

475, 498 (1973), so “where a petitioner claims that no set of conditions would be

constitutionally sufficient the claim should be construed as challenging the fact or

extent, rather than the conditions, of the confinement,” Wilson, 961 F.3d at 838.

A conditions‐of‐confinement petition that seeks release is therefore distinct from a

traditional conditions‐of‐confinement claim, which “seek[s] relief in the form of

improvement of prison conditions or transfer to another facility” and which is not

cognizable under § 2241. Id. Because Frohlich argues that his confinement violates the

Constitution and that the only way to remedy that constitutional violation is to release

him, this approach would permit him to use a § 2241 petition to bring his claims.2

       The second approach, adopted by the Fifth Circuit in Rice v. Gonzalez, would not

find jurisdiction. 985 F.3d 1069 (5th Cir. 2021). According to the Fifth Circuit, even if a

petitioner seeks release, an attack on the conditions of confinement does not “impugn

the underlying legal basis for the fact or duration of his confinement,” and therefore

falls outside the scope of habeas jurisdiction. Id. at 1070. This approach reasons that

someone in Frohlich’s position is not actually challenging the “fact” of his confinement


       2
        This approach has also been applied to petitions brought by immigration
detainees. See Angelica C. v. Immigr. & Customs Enf’t, No. 20‐CV‐0913 (NEB/ECW), 2020
WL 3441461, at *9–11 (D. Minn. June 5, 2020), R&R adopted, 2020 WL 3429945 (D. Minn.
June 23, 2020); Mohammed S. v. Tritten, No. 20‐CV‐0783 (NEB/ECW), 2020 WL 2750109,
at *2 (D. Minn. May 27, 2020); Awshana v. Adducci, 453 F. Supp. 3d. 1045, 1047–48 (E.D.
Mich. 2020).

                                            -3-
but is instead using linguistic gymnastics to bring a conditions‐of‐confinement claim in

the guise of a § 2241 petition. See Allie v. Hendrix, No. 2:20‐CV‐00211‐LPR‐JTR, 2020 WL

7586556, at *2 n.3 (E.D. Ark. Nov. 10, 2020) (noting the Sixth Circuit’s approach depends

on whether the petition seeks release, and observing that “[r]esting the exercise of

federal subject matter jurisdiction on such a slender legal reed seems questionable”).3

       Having read the relatively scant judicial authority, this Court is inclined to agree

that a § 2241 petition can be used to pursue a claim that the United States government

cannot constitutionally confine the petitioner at all—that is, in any facility, under any

conditions. Someone who files such a petition is claiming that “[h]e is in custody in

violation of the Constitution or laws or treaties of the United States,” 28 U.S.C.

§ 2241(c)(3), and logically the only way that such a legal wrong can be remedied is by

releasing the petitioner from any custody. But this would be a rare claim in the context

of a challenge to conditions of confinement at a federal facility, because conditions of

confinement at any particular facility can usually be changed—and, if they cannot be

changed, the petitioner can usually be transferred to a different facility.

       Moreover, whether a § 2241 petition can be used to challenge a petitioner’s

confinement in light of the conditions of his confinement must depend on the substance,


       3
        See also Frazier v. Graves, No. 4:20‐cv‐00434‐KGB, 2021 WL 1236990, at *15–17
(E.D. Ark. Mar. 31, 2021); Malcom v. Starr, No. 20‐CV‐2503 (MJD/LIB), 2021 WL 931213,
at *3 (D. Minn. Mar. 11, 2021); Hallinan v. Scarantino, 466 F. Supp. 3d 587, 601–04
(E.D.N.C. 2020); Wragg v. Ortiz, 462 F. Supp. 3d 476, 503–05 (D.N.J. 2020).

                                             -4-
and not merely the form, of the claim asserted by the petitioner. Otherwise, any

prisoner seeking to challenge the conditions of his confinement could simply file a

§ 2241 petition and add a request for release and in that way evade the strictures of the

Prison Litigation Reform Act (“PLRA”). See 18 U.S.C. § 3626(g)(2). A court must

therefore examine a § 2241 petition carefully to make certain that the petitioner is in fact

claiming that the United States government cannot lawfully confine him at any facility,

and thus that he must be released from confinement altogether.

       In this case, Frohlich has not made such a claim. Frohlich’s petition asserts that

his “very confinement at Sandstone FCI is unconstitutional.” ECF No. 1 at 1 (emphasis

added). His petition focuses entirely on the conditions at FCI Sandstone, and in

particular on the fact that “staff continually refuse to provide Mr. Frohlich a single cell

he can social distance the needed 6 feet in.” Id. at 2. As a result of FCI Sandstone’s

insistence that prisoners share cells, Frohlich alleges, “FCI Sandstone has become a ‘hot

bed’ for COVID‐19.” Id. Frohlich’s petition does not even mention the conditions at

any other federal facility.

       Clearly, then, Frohlich is not claiming that it is impossible for the United States

government to constitutionally confine him anywhere. He is instead complaining of the

present conditions at his present place of confinement. The alleged legal wrongs of

which he complains can obviously be remedied by measures short of releasing



                                             -5-
him—such as by changing the conditions (e.g., providing a single cell) or by changing

the place of confinement (e.g., transferring him to a different federal prison). In sum,

Frohlich’s claim is in substance an ordinary conditions‐of‐confinement claim, and the

Eighth Circuit holds that such claims cannot be brought in a § 2241 petition. See Spencer,

774 F.3d at 470; Kruger, 77 F.3d at 1073. Frohlich’s petition is therefore dismissed

without prejudice for lack of jurisdiction.4

       Even if the Court did have jurisdiction over Frohlich’s petition, the Court would

agree with Judge Bowbeer that the petition must be rejected on the merits. See Hallinan

v. Scarantino, 466 F. Supp. 3d 587, 602 n.3 (E.D.N.C. 2020) (addressing merits of

pandemic § 2241 petition despite concluding that jurisdiction is lacking, because the

jurisdiction issue is “unsettled”).

       As to the Eighth Amendment: Judge Bowbeer first found that Frohlich failed to

satisfy the objective prong of the Eighth Amendment inquiry because he has no serious

medical need. Frohlich responds that he need not show that he has an objectively

serious medical need, because the mere risk of exposure to a deadly disease such as

COVID‐19 satisfies the objective prong. Frohlich is correct that he could satisfy the

objective prong by showing “a substantial risk to [his] health or safety.” Nelson v. Corr.



       4
      To challenge his conditions of confinement, Frohlich must “bring a civil rights
complaint, which will be governed by the PLRA.” Malcom v. Starr, No. 20‐CV‐2503
(MJD/LIB), 2021 WL 931213, at *3 (D. Minn. Mar. 11, 2021); see also 18 U.S.C. § 3626.

                                               -6-
Med. Servs., 583 F.3d 522, 529 (8th Cir. 2009); see also Kulkay v. Roy, 847 F.3d 637, 642 (8th

Cir. 2017) (noting conditions of confinement must pose “‘a substantial risk of serious

harm’” to satisfy the objective prong (citation omitted)). But Frohlich has not done so.

       Frohlich has received both doses of the Moderna vaccine, Drummy Decl. Ex. A,

and all available evidence indicates that the Moderna vaccine is highly effective, see

United States v. Williams, No. 16‐CR‐0251 (DWF/KMM), 2021 WL 1087692, at *4

(D. Minn. Mar. 22, 2021). Moreover, Frohlich has already fully recovered from COVID‐

19, Kensy Decl. ¶ 23; ECF No. 12 at 5, which likely provides him with some degree of

natural immunity, see United States v. Giles, No. 14‐CR‐0378(1) (ADM/LIB), 2021 WL

1737755, at *3 (D. Minn. May 3, 2021). Finally, at present there is not a single active

COVID‐19 infection among the inmates or staff at FCI Sandstone.5 In short, Frohlich is a

fully vaccinated inmate at a facility that is entirely free of COVID‐19. The disease does

not pose a “substantial risk” to his health, and he cannot satisfy the objective prong.

       Frohlich also cannot satisfy the subjective prong by proving that officials at FCI

Sandstone acted with deliberate indifference to his health or safety. “An official is

deliberately indifferent if he or she actually knows of the substantial risk and fails to

respond reasonably to it.” Young v. Selk, 508 F.3d 868, 873 (8th Cir. 2007). Judge

Bowbeer concluded that confining Frohlich to a 9‐by‐12‐foot cell with a cellmate is not


       5
        Fed. Bureau of Prisons, COVID‐19 Cases,
https://www.bop.gov/coronavirus/index.jsp (last visited June 21, 2021).

                                              -7-
deliberately indifferent. Frohlich objects to this conclusion, but the Court agrees with

Judge Bowbeer. See Smith v. Jeffreys, No. 20‐1421‐MMM, 2021 WL 918057, at *2 (C.D. Ill.

Mar. 10, 2021) (rejecting Eighth Amendment claim based on failure to socially distance

in prison); Williams v. Nevada, No. 3:20‐cv‐00223, 2020 WL 1876220, at *4 (D. Nev.

Apr. 15, 2020) (rejecting Eighth Amendment claim based on inmate’s inability to

socially distance when inmate had not shown that “Defendant knew of these

conditions, had the authority, ability, and resources to change these conditions without

endangering other prisoners at similar risk, but nevertheless unreasonably chose not to

change these conditions”).

       Frohlich also notes that many inmates at FCI Sandstone contracted COVID‐19,

and one inmate passed away, which he says proves the unreasonableness of FCI

Sandstone’s response. But the law does not require perfection; the law merely requires

that FCI Sandstone act reasonably under the circumstances. A response to a substantial

risk of harm may be reasonable “even if the harm ultimately was not averted.” Farmer

v. Brennan, 511 U.S. 825, 844 (1994). The mere fact that COVID‐19 spread at FCI

Sandstone does not mean that the facility was deliberately indifferent. See Smith, 2021

WL 918057, at *2 (“Allegations that the prison Warden has been unable to contain the

transmission of the virus, without more, does not plead deliberate indifference.”); Coates

v. Arndt, No. 20‐C‐1344, 2020 WL 6801884, at *2 (E.D. Wis. Nov. 18, 2020) (“The plain



                                            -8-
fact is that the country is experiencing a pandemic and cases of COVID‐19 are breaking

out in prisons . . . . This does not mean that the correctional officers in charge of those

prisons are subjecting inmates to cruel and unusual punishment.”).

       In short, Frohlich can satisfy neither the objective prong nor the subjective prong

of the Eighth Amendment inquiry, and thus his claim fails. See United States v. Mount,

No. 16‐CR‐0237 (SRN/BRT), 2020 WL 3998888, at *5 (D. Minn. July 15, 2020) (rejecting

Eighth Amendment claim when there was no evidence the inmate was at a greater risk

of serious illness and no evidence that FCI Sandstone could not “effectively monitor or

treat him” if he contracted COVID‐19).

       As to due process: Frohlich’s due‐process claim closely resembles his Eighth

Amendment claim. He argues, in essence, that he has a right under the Due Process

Clause not to have his life put at risk by being confined at a facility that is unable or

unwilling to protect him from a deadly virus.6 As this Court has already explained,

however, Frohlich’s premises are clearly incorrect. He is a fully vaccinated prisoner

incarcerated at a facility that does not have a single active COVID‐19 infection. It is


       6
        In support of his due‐process claim, Frohlich cites Mohammad S. v. Tritten,
No. 20‐CV‐0793 (NEB/ECW), 2020 WL 2488088 (D. Minn. May 14, 2020), amended &
superseded by 2020 WL 2750109 (D. Minn. May 27, 2020), and Awshana v. Adducci, 453 F.
Supp. 3d 1045 (E.D. Mich. 2020). In these cases, a district court found that it had
jurisdiction to hear a § 2241 petition from civil detainees seeking release due to
allegedly unconstitutional conditions of confinement. But the question of whether this
Court has the authority to release Frohlich under § 2241 is distinct from the question of
whether this Court should exercise that authority and release Frohlich.

                                             -9-
simply not true, as Frohlich claims, that he “now faces a ‘DEATH SENTENCE’ every

day of his life.” ECF No. 26 at 8.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

the Court OVERRULES petitioner Gregory Frohlich’s objection [ECF No. 26] and

ADOPTS IN PART the May 5, 2021 R&R [ECF Nos. 21, 22]. IT IS HEREBY ORDERED

THAT Frohlich’s petition for a writ of habeas corpus [ECF No. 1] is DISMISSED

WITHOUT PREJUDICE. Frohlich’s request for a temporary restraining order is

DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


 Dated: June 21, 2021                         s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge




                                           -10-
